—Order, Supreme Court, New York County (Irma Santaella, J.), entered February 7, 1992, which denied plaintiffs’ motion for vacatur of a stipulation of settlement, unanimously affirmed, with costs.
Plaintiffs did not demonstrate fraud, collusion, mistake, accident, surprise or other similar ground for vacatur (see, Matter of Frutiger, 29 NY2d 143, 150). The underlying litigation was discontinued with prejudice by the terms of the stipulation and a second stipulation in a related action. Facts pertinent to the underlying litigation were therefore immaterial (Newman v Holland, 178 AD2d 866, 867). Concur — Ellerin, J. P., Wallach, Asch and Rubin, JJ.